By the Court,

Sutherland, J.
The plaintiff as a common carrier was responsible at all events for the final safety and delivery of the defendants’ goods to them at Ithaca. Nothing could exonerate him from that responsibility but the act of God, or a "public enemy; but in respect to the time of delivery, he was responsible only for the exertion of due diligence. In this respect, common carriers stand upon the same ground with other bailees. They may excuse delay in the" delivery of goods by accident or misfortune, although not inevitable, or produced by the act of God. It is sufficient, if they exert due care and diligence to guard against delay, if the goods are finally delivered in safety. The principle upon which the extraordinary responsibility of common carriers is founded, does not require that that responsibility should be extended to the time occupied in the transportation: the danger of robbery or embezzlement by collusion or fraud, on the part of the carrier, has no application here. The special contract or written agreement on the part of the plaintiff, to transport the defendants’ goods to Ithaca, specified no particular time at which- they were to be delivered there. It did *218not therefore affect the plaintiff’s duty or responsibility in that respect; he was to deliver them with all due diligence. The judge therefore erred in excluding the evidence offered by the plaintiff to excuse his delay in reaching Montezuma. He offered to show the delay was occasioned by his boat having been run against and injured by a scow, which rendered it necessary for him to stop and repair the injury. The judge excluded the evidence, on the ground that nothing but the act of God could excuse the delay. We are to assume, therefore, that the plaintiff would have shown that the accident occurred without any want of care or skill on his part. The ground on which the judge put his decision excluded all evidence of this description. It was conceded upon the argument that the delay would not have excused the defendants from their liability to the plaintiff for the transportation of the goods, if they had been delivered at Ithaca without any further delay. If the plaintiff has excused or offered to show a legal excuse for his delay in reaching Montezuma, he then stands upon the same ground as though there had been no delay whatever, as though the voyage had been accomplished with the utmost despatch ; and it is conceded that the freezing of the canal at that point rendered it impossible for him to proceed farther. This was the act of God. If the defendants had not thought proper to receive their goods at Montezuma, it would have been the duty of the plaintiff to have delivered them at Ithaca, on the opening of the canal the ensuing spring. He was responsible for their final delivery in safety ; but the defendants, by accepting the goods at Montezuma, discharged the plaintiff from all further responsibility, and became liable to pay him a pro rata compensation for their transportation to that point.
As to the quantity of goods, it appears to me, the view of the evidence taken by the judge was correct. The testimony on the part of the defendants upon that point certainly was the most direct and satisfactory. Additional evidence however, upon this point, may probably be produced upon a new trial.
New trial granted.